  

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is made this 18th day of July, 2013, between
ARE-EASTLAKE AVENUE NO. 3, LLC, a Delaware limited liability company
(“Landlord”), and ATOSSA GENETICS, INC., a Delaware corporation (“Tenant”).

 

Building: 1616 Eastlake Avenue East, Seattle, Washington 98102     Premises:
That portion of the Building, containing approximately 900 rentable square feet,
as determined by Landlord, as shown on Exhibit A.     Project: The real property
on which the Building in which the Premises are located, together with all
improvements thereon and appurtenances thereto as described on Exhibit B.    
Base Rent: $4,800 per month, on a gross basis

 

Rentable Area of Premises: 900 sq. ft.

 

Rentable Area of Project: 165,493 sq. ft.

 

Security Deposit: $4,500 Target Commencement Date: August 1, 2013

 

Base Term: Beginning on the Commencement Date and ending on November 30, 2014;
provided, however, that Landlord shall have the right to terminate this Lease at
any time during the Base Term upon 4 months advance written notice to Tenant.  
  Permitted Use: Office and related uses consistent with the character of the
Project and otherwise in compliance with the provisions of Section 7 hereof.

 

Address for Rent Payment: Landlord’s Notice Address: P.O. Box 975383 385 E.
Colorado Boulevard, Suite 299 Dallas, TX 75397-5383 Pasadena, CA 91101  
Attention: Corporate Secretary

 

Tenant’s Notice Address:

1616 Eastlake Avenue East, Suite 555

Seattle, Washington 98102

Attention: Lease Administrator

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

x EXHIBIT A - PREMISES DESCRIPTION x EXHIBIT B - DESCRIPTION OF PROJECT ¨
EXHIBIT C - INTENTIONALLY OMITTED x EXHIBIT D - COMMENCEMENT DATE x EXHIBIT E -
RULES AND REGULATIONS x EXHIBIT F - TENANT’S PERSONAL PROPERTY

 

1.          Lease of Premises. Upon and subject to all of the terms and
conditions hereof, Landlord hereby leases the Premises to Tenant and Tenant
hereby leases the Premises from Landlord. The portions of the Project which are
for the non-exclusive use of tenants of the Project are collectively referred to
herein as the “Common Areas.” Landlord reserves the right to modify Common
Areas, provided that such modifications do not materially adversely affect
Tenant’s use of the Premises for the Permitted Use.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 2

 

2.          Delivery; Acceptance of Premises; Commencement Date. Landlord shall
use reasonable efforts to deliver the Premises to Tenant on or before the Target
Commencement (“Delivery” or “Deliver”). If Landlord fails to timely Deliver the
Premises, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, and this Lease shall not be void or voidable except as
provided herein. If Landlord does not Deliver the Premises within 60 days of the
Target Commencement Date for any reason other than Force Majeure delays, this
Lease may be terminated by Landlord or Tenant by written notice to the other,
and if so terminated by either: (a) the Security Deposit, or any balance thereof
(i.e., after deducting therefrom all amounts to which Landlord is entitled under
the provisions of this Lease), shall be returned to Tenant, and (b) neither
Landlord nor Tenant shall have any further rights, duties or obligations under
this Lease, except with respect to provisions which expressly survive
termination of this Lease. If neither Landlord nor Tenant elects to void this
Lease within 5 business days of the lapse of such 60 day period, such right to
void this Lease shall be waived and this Lease shall remain in full force and
effect.

 

The “Commencement Date” shall be the date Landlord Delivers the Premises to
Tenant. Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Commencement Date and the expiration date of the Term when
such are established in the form of the “Acknowledgement of Commencement Date”
attached to this Lease as Exhibit D; provided, however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s rights
hereunder. The “Term” of this Lease shall be the Base Term, as defined above on
the first page of this Lease.

 

Except as otherwise set forth in this Lease: (i) Tenant shall accept the
Premises in their condition as of the Commencement Date, subject to all
applicable Legal Requirements (as defined in Section 7 hereof); (ii) Landlord
shall have no obligation for any defects in the Premises; and (iii) Tenant’s
taking possession of the Premises shall be conclusive evidence that Tenant
accepts the Premises and that the Premises were in good condition at the time
possession was taken. Any occupancy of the Premises by Tenant before the
Commencement Date shall be subject to all of the terms and conditions of this
Lease, including the obligation to pay Base Rent.

 

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

 

3.Rent.

 

(a)            Base Rent. The first month’s Base Rent and the Security Deposit
shall be due and payable on delivery of an executed copy of this Lease to
Landlord. Tenant shall pay to Landlord in advance, without demand, abatement,
deduction or set-off, monthly installments of Base Rent on or before the first
day of each calendar month during the Term hereof, in lawful money of the United
States of America, at the office of Landlord for payment of Rent set forth
above, or to such other person or at such other place as Landlord may from time
to time designate in writing. Payments of Base Rent for any fractional calendar
month shall be prorated. The obligation of Tenant to pay Base Rent and other
sums to Landlord and the obligations of Landlord under this Lease are
independent obligations. Tenant shall have no right at any time to abate,
reduce, or set-off any Rent (as defined in Section 5) due hereunder except for
any abatement as may be expressly provided in this Lease.

 

(b)            Additional Rent. In addition to Base Rent, Tenant agrees to pay
to Landlord as additional rent (“Additional Rent”), any and all other amounts
Tenant assumes or agrees to pay under the provisions of this Lease, including,
without limitation, any and all other sums that may become due by reason of any
default of Tenant or failure to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after any applicable notice
and cure period. Base Rent, and all other amounts payable by Tenant to Landlord
hereunder are collectively referred to herein as “Rent.”

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 3

 

  4. Intentionally Omitted.

 

  5. Intentionally Omitted.

 

6.            Security Deposit. The Security Deposit shall be held by Landlord
without obligation for interest thereon as security for the performance of
Tenant’s obligations under this Lease. The Security Deposit is not an advance
rental deposit or a measure of Landlord’s damages in case of Tenant’s default.
Upon each occurrence of a Default (as defined in Section 20), Landlord may use
all or part of the Security Deposit to pay delinquent payments due under this
Lease, future rent damages, and the cost of any damage, injury, expense or
liability caused by such Default, without prejudice to any other remedy provided
herein or provided by law. Landlord’s right to use the Security Deposit under
this Section 6 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to Section 21(c) below.
Upon any use of all or any portion of the Security Deposit, Tenant shall pay
Landlord on demand the amount that will restore the Security Deposit to its
original amount. Upon bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for periods prior to the filing of such
proceedings. Landlord’s obligation respecting the Security Deposit is that of a
debtor, not a trustee; no interest shall accrue thereon. The Security Deposit
shall be the property of Landlord, but shall be paid to Tenant when Tenant’s
obligations under this Lease have been completely fulfilled. Landlord shall be
released from any obligation with respect to the Security Deposit upon transfer
of this Lease and the Premises to a person or entity assuming Landlord’s
obligations under this Section 6. Tenant hereby waives the provisions of any
law, now or hereafter in force, which provide that Landlord may claim from a
security deposit only those sums reasonably necessary to remedy defaults in the
payment of Rent, to repair damage caused by Tenant or to clean the Premises, it
being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage, foreseeable or
unforeseeable, caused by the act or omission of Tenant or any officer, employee,
agent or invitee of Tenant. The Security Deposit, or any balance thereof (i.e.,
after deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 90 days
after the expiration or earlier termination of this Lease.

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

 

7.            Use. The Premises shall be used solely for the Permitted Use set
forth in the basic lease provisions on page 1 of this Lease, and in compliance
with all laws, orders, judgments, ordinances, regulations, codes, directives,
permits, licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits. Tenant shall not permit any part
of the Premises to be used as a “place of public accommodation”; as defined in
the ADA or any similar legal requirement. Tenant shall reimburse Landlord
promptly upon demand for any additional premium charged for any such insurance
policy by reason of Tenant’s failure to comply with the provisions of this
Section or otherwise caused by Tenant’s use and/or occupancy of the premises.
Tenant will use the Premises in a careful, safe and proper manner and will not
commit or permit waste, overload the floor or structure of the Premises, subject
the Premises to use that would damage the Premises or obstruct or interfere with
the rights of Landlord or other tenants or occupants of the Project, including
conducting or giving notice of any auction, liquidation, or going out of
business sale on the Premises, or using or allowing the Premises to be used for
any unlawful purpose. Tenant shall cause any equipment or machinery to be
installed in the Premises so as to reasonably prevent sounds or vibrations from
the Premises from extending into Common Areas, or other space in the Project.
Tenant shall not place any machinery or equipment weighing 500 pounds or more in
or upon the Premises or transport or move such items through the Common Areas of
the Project or in the Project elevators without the prior written consent of
Landlord. Tenant shall not, without the prior written consent of Landlord, use
the Premises in any manner which will require ventilation, air exchange,
heating, gas, steam, electricity or water beyond the existing capacity of the
Project as proportionately allocated to the Premises based upon Tenant’s Share
as usually furnished for the Permitted Use.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 4

 

Tenant, at its sole expense, shall make any alterations or modifications to the
interior or the exterior of the Premises or the Project that are required by
Legal Requirements (including, without limitation, compliance of the Premises
with the ADA) related to Tenant’s use or occupancy of the Premises and Tenant’s
Alterations. Notwithstanding any other provision herein to the contrary, Tenant
shall be responsible for any and all demands, claims, liabilities, losses,
costs, expenses, actions, causes of action, damages or judgments, and all
reasonable expenses incurred in investigating or resisting the same (including,
without limitation, reasonable attorneys’ fees, charges and disbursements and
costs of suit) (collectively, “Claims”) arising out of or in connection with
Legal Requirements, and Tenant shall indemnify, defend, hold and save Landlord
harmless from and against any and all Claims arising out of or in connection
with any failure of the Premises to comply with any Legal Requirement.

 

8.          Holding Over. If, with Landlord’s express written consent, Tenant
retains possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other s;imilar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to 200% of Rent in effect during the last 30 days of the Term, and (B)
Tenant shall be responsible for all damages suffered by Landlord resulting from
or occasioned by Tenant’s holding over, including consequential damages. No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Section 8 shall not be construed as consent for Tenant to retain possession of
the Premises. Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease.

 

9.          Taxes. Landlord shall pay all taxes, levies, fees, assessments and
governmental charges of any kind, existing as of the Commencement Date or
thereafter enacted (collectively referred to as “Taxes”), imposed by any
federal, state, regional, municipal, local or other governmental authority or
agency, including, without limitation, quasi-public agencies (collectively,
“Governmental Authority”) during the Term, including, without limitation, all
Taxes: (i) imposed on or measured by or based, in whole or in part, on rent
payable to (or gross receipts received by) Landlord under this Lease and/or from
the rental by Landlord of the Project or any portion thereof, or (ii) based on
the square footage, assessed value or other measure or evaluation of any kind of
the Premises or the Project, or (iii) assessed or imposed by or on the operation
or maintenance of any portion of the Premises or the Project, including parking,
or (iv) assessed or imposed by, or at the direction of, or resulting from Legal
Requirements, or interpretations thereof, promulgated by any Governmental
Authority, or (v) imposed as a license or other fee, charge, tax, or assessment
on Landlord’s business or occupation of leasing space in the Project.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 5

 

Landlord may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens securing Taxes. Taxes shall not include any
net income taxes imposed on Landlord except to the extent such net income taxes
are in substitution for any Taxes payable hereunder. If any such Tax is levied
or assessed directly against Tenant, then Tenant shall be responsible for and
shall pay the same at such times and in such manner as the taxing authority
shall require. Tenant shall pay, prior to delinquency, any and all Taxes levied
or assessed against any personal property or trade fixtures placed by Tenant in
the Premises, whether levied or assessed against Landlord or Tenant. If any
Taxes on Tenant’s personal property or trade fixtures are levied against
Landlord or Landlord’s property, or if the assessed valuation of the Project is
increased by a value attributable to improvements in or alterations to the
Premises, whether owned by Landlord or Tenant and whether or not affixed to the
real property so as to become a part thereof, higher than the base valuation on
which Landlord from time-to-time allocates Taxes to all tenants in the Project,
Landlord shall have the right, but not the obligation, to pay such Taxes.
Landlord’s determination of any excess assessed valuation shall be binding and
conclusive, absent manifest error. The amount of any such payment by Landlord
shall constitute Additional Rent due from Tenant to Landlord immediately upon
demand.

 

Notwithstanding anything to the contrary contained herein, Tenant shall pay,
prior to delinquency, any and all Taxes levied or assessed against any personal
property or trade fixtures placed by Tenant in the Premises, whether levied or
assessed against Landlord or Tenant. If any Taxes on Tenant’s personal property
or trade fixtures are levied against Landlord or Landlord’s property, or if the
assessed valuation of the Project is increased by a value attributable to
improvements in or alterations to the Premises, whether owned by Landlord or
Tenant and whether or not affixed to the real property so as to become a part
thereof, higher than the base valuation on which Landlord from time-to-time
allocates Taxes to all tenants in the Project, Landlord shall have the right,
but not the obligation, to pay such Taxes. Landlord’s determination of any
excess assessed valuation shall be binding and conclusive, absent manifest
error. The amount of any such payment by Landlord shall constitute additional
Rent due from Tenant to Landlord immediately upon demand.

 

10.         Parking. Subject to all matters of record, Force Majeure, a Taking
(as defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, in common with other tenants of the
Project, to use 2 parking spaces which parking spaces shall be located in the
non-reserved parking areas serving the Building, as may be modified by Landlord
from time to time, subject in each case to Landlord’s rules and regulations.
Landlord shall not be responsible for enforcing Tenant’s parking rights against
any third parties, including other tenants of the Project.

 

11.         Utilities, Services. Landlord shall provide, subject to the terms of
this Section 11, water, electricity, heat, light, power, sewer, and other
utilities (including gas and fire sprinklers to the extent the Project is
plumbed for such services), refuse and trash collection and janitorial services
(collectively, “Utilities”). No interruption or failure of Utilities, from any
cause whatsoever other than Landlord’s willful misconduct, shall result in
eviction or constructive eviction of Tenant, termination of this Lease or the
abatement of Rent. Tenant agrees to limit use of water and sewer to normal
restroom use.

 

12.         Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other then by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld. If Landlord approves any Alterations, Landlord may impose
such conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
sole and absolute discretion. Any request for approved shall be in writing,
delivered not less than 15 business days in advance of any proposed
construction, and accompanied by plans, specifications, bid proposals, work
contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying materials.
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to ensure
that such plans and specifications or construction comply with applicable Legal
Requirements. Tenant shall cause, at its sole cost and expense, all Alterations
to comply with insurance requirements and with Legal Requirements and shall
implement at its sole cost and expense any alteration or modification required
by Legal Requirements as a result of any Alterations. Tenant shall pay to
Landlord, as Additional Rent, on demand an amount equal to 5% of all charges
incurred by Tenant or its contractors or agents in connection with any
Alteration to cover Landlord’s overhead and expenses for plan review,
coordination, scheduling and supervision. Before Tenant begins any Alteration,
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable law. Tenant shall reimburse Landlord for, and indemnify
and hold Landlord harmless from, any expense incurred by Landlord by reason of
faulty work done by Tenant or its contractors, delays caused by such work, or
inadequate cleanup.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 6

 

Tenant shall furnish security or make other arrangements satisfactory to
Landlord to assure payment for the completion of all Alterations work free and
clear of liens, and shall provide (and cause each contractor or subcontractor to
provide) certificates of insurance for workers’ compensation and other coverage
in amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Alterations, Tenant shall deliver to
Landlord: (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alteration.

 

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, Landlord may, at the time its approval of any such Installation is
requested, notify Tenant that Landlord requires that Tenant remove such
Installation upon the expiration or earlier termination of the Term, in which
event Tenant shall remove such Installation in accordance with the immediately
succeeding sentence. Upon the expiration or earlier termination of the Term,
Tenant shall remove (i) all wires, cables or similar equipment which Tenant has
installed in the Premises or in the risers or plenums of the Building, (ii) any
Installations for which Landlord has given Tenant notice of removal in
accordance with the immediately preceding sentence, and (iii) all of Tenant’s
Property (as hereinafter defined), and Tenant shall restore and repair any
damage caused by or occasioned as a result of such removal, including, without
limitation, capping off all such connections behind the walls of the Premises
and repairing any holes. During any restoration period beyond the expiration or
earlier termination of the Term, Tenant shall pay Rent to Landlord as provided
herein as if said space were otherwise occupied by Tenant. If Landlord is
requested by Tenant or any lender, lessor or other person or entity claiming an
interest in any of Tenant’s Property to waive any lien Landlord may have against
any of Tenant’s Property, and Landlord consents to such waiver, then landlord
shall be entitled to be paid as administrative rent a fee of $1,000 per
occurrence for its time and effort in preparing and negotiating such a waiver of
lien.

 

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and (z)
“Installations” means all property of any kind paid for by Landlord, all
Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 7

 

13.         Landlord’s Repairs. Landlord shall maintain all of the structural,
exterior, parking and other Common Areas of the Project, including HVAC,
plumbing, fire sprinklers, elevators and all other building systems serving the
Premises and other portions of the Project (“Building Systems”), in good repair,
reasonable wear and tear and uninsured losses and damages caused by Tenant, or
by any of Tenant’s agents, servants, employees, invitees and contractors
(collectively, “Tenant Parties”) excluded. Losses and damages caused by Tenant
or any Tenant Party shall be repaired by Landlord, to the extent not covered by
insurance, at Tenant’s sole cost and expense. Landlord reserves the right to
stop Building Systems services when necessary (i) by reason of accident or
emergency, or (ii) for planned repairs, alterations or improvements, which are,
in the judgement of Landlord, desirable or necessary to be made, until said
repairs, alterations or improvements shall have been completed. Landlord shall
have no responsibility or liability for failure to supply Building Systems
services during any such period of interruption; provided, however, that
Landlord shall, except in case of emergency, make a commercially reasonable
effort to give Tenant 24 hours advance notice of any planned stoppage of
Building Systems services for routine maintenance, repairs, alterations or
improvements. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Section, after which Landlord shall make a
commercially reasonable effort to effect such repair. Landlord shall not be
liable for any failure to make any repairs or to perform any maintenance unless
such failure shall persist for an unreasonable time after Tenant’s written
notice of the need for such repairs or maintenance. Tenant waives its rights
under any state or local law to terminate this Lease or to make such repairs at
Landlord’s expense and agrees that the parties’ respective rights with respect
to such matters shall be solely as set forth herein. Repairs required as the
result of fire, earthquake, flood, vandalism, war, or similar cause of damage or
destruction shall be controlled by Section 18.

 

14.         Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its
expense, shall repair, replace and maintain in good condition all portions of
the Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls. Such repair
and replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 10 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

 

15.         Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after the filing thereof, at Tenant’s sole cost and shall
otherwise keep the Premises and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Should
Tenant fail to discharge any lien described herein, Landlord shall have the
right, but not the obligation, to pay such claim or post a bond or otherwise
provide security to eliminate the lien as a claim against title to the Project
and the cost thereof shall be immediately due from Tenant as Additional Rent. If
Tenant shall lease or finance the acquisition of office equipment, furnishings,
or other personal property of a removable nature utilized by Tenant in the
operation of Tenant’s business, Tenant warrants that any Uniform Commercial Code
Financing Statement filed as a matter of public record by any lessor or creditor
of Tenant will upon its face or by exhibit thereto indicate that such Financing
Statement is applicable only to removable personal property of Tenant located
within the Premises. In no event shall the address of the Project be furnished
on the statement without qualifying language as to applicability of the lien
only to removable personal property, located in an identified suite held by
Tenant.

 

16.          Indemnification. Tenant hereby indemnifies and agrees to defend,
save and hold Landlord harmless from and against any and all Claims for injury
or death to persons or damage to property occurring within or about the
Premises, arising directly or indirectly out of use or occupancy of the Premises
or a breach or default by Tenant in the performance of any of its obligations
hereunder, unless caused solely by the willful misconduct or gross negligence of
Landlord. Landlord shall not be liable to Tenant for, and Tenant assumes all
risk of damage to, personal property (including, without limitation, loss of
records kept within the Premises). Tenant further waives any and all Claims for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 8

 

17.         Insurance. Landlord shall maintain all risk property and, if
applicable, sprinkler damage insurance covering the full replacement cost of the
Project or such lesser coverage amount as Landlord may elect provided such
coverage amount is not less than 90% of such full replacement cost. Landlord
shall further procure and maintain commercial general liability insurance with a
single loss limit of not less than $2,000,000 for bodily injury and property
damage with respect to the Project. Landlord may, but is not obligated to,
maintain such other insurance and additional coverages as it may deem necessary,
including, but not limited to, flood, environmental hazard and earthquake, loss
or failure of building equipment, errors and omissions, rental loss during the
period of repair or rebuilding, workers’ compensation insurance and fidelity
bonds for employees employed to perform services and insurance for any
improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project. The Project may be included in a blanket
policy (in which case the cost of such insurance allocable to the Project will
be determined by Landlord based upon the insurer’s cost calculations). Tenant
shall also reimburse Landlord for any increased premiums or additional insurance
which Landlord reasonably deems necessary as a result of Tenant’s use of the
Premises.

 

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Alexandria Real
Estate Equities, Inc., and Landlord, its officers, directors, employees,
managers, agents, invitees and contractors (collectively, “Landlord Parties”),
as additional insureds; insure on an occurrence and not a claims-made basis; be
issued by insurance companies which have a rating of not less than policyholder
rating of A and financial category rating of at least Class X in “Best’s
Insurance Guide”; shall not be cancelable for nonpayment of premium unless 30
days prior written notice shall have been given to Landlord from the insurer;
contain a hostile fire endorsement and a contractual liability endorsement; and
provide primary coverage to Landlord (any policy issued to Landlord providing
duplicate or similar coverage shall be deemed excess over Tenant’s policies).
Copies of such policies (if requested by Landlord), or certificates of insurance
showing the limits of coverage required hereunder and showing Landlord as an
additional insured, along with reasonable evidence of the payment of premiums
for the applicable period, shall be delivered to Landlord by Tenant upon
commencement of the Term and upon each renewal of said insurance. Tenant’s
policy may be a “blanket policy” with an aggregate per location endorsement
which specifically provides that the amount of insurance shall not be prejudiced
by other losses covered by the policy. Tenant shall, at least 5 days prior to
the expiration of such policies, furnish Landlord with renewal certificates.

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 9

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project.

 

18.         Restoration. If at any time during the Term the Premises are in
whole or in part materially damaged or destroyed by a fire or other casualty,
this Lease shall, at the written election of Landlord or Tenant, terminate as of
the date of such damage or destruction. If at any time during the Term the
Project are in whole or in part materially damaged or destroyed by a fire or
other casualty, this Lease shall, at the written election of Landlord, terminate
as of the date of such damage or destruction. Any statute or regulation which is
now or may hereafter be in effect shall have no application to this Lease or any
such damage or destruction, the parties hereto expressly agreeing that this
Section sets forth their entire understanding and agreement with respect to such
matters. Upon any fire or other casualty, Landlord shall be entitled to receive
the entire proceeds of the insurance maintained by Landlord without any payment
to Tenant, and Tenant hereby assigns to Landlord Tenant’s interest, if any, in
such proceeds.

 

19.        Condemnation. If the whole or any material part of the Premises or
the Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, either prevent or materially interfere with Tenant’s use of
the Premises or materially interfere with or impair Landlord’s ownership or
operation of the Project, then upon written notice by Landlord this Lease shall
terminate and Rent shall be apportioned as of said date. If part of the Premises
shall be Taken, and this Lease is not terminated as provided above, Landlord
shall promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances. Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award.
Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant. Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.

 

20.         Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

 

(a)          Payment Defaults. Tenant shall fail to pay any installment of Rent
or any other payment hereunder when due.

 

(b)          Insurance. Any insurance required to be maintained by Tenant
pursuant to this Lease shall be canceled or terminated or shall expire or shall
be reduced or materially changed, or Landlord shall receive a notice of
nonrenewal of any such insurance and Tenant shall fail to obtain replacement
insurance at least 20 days before the expiration of the current coverage.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 10

 

(c)          Abandonment. Tenant shall abandon the Premises.

 

(d)          Improper Transfer. Tenant shall assign, sublease or otherwise
transfer or attempt to transfer all or any portion of Tenant’s interest in this
Lease or the Premises except as expressly permitted herein, or Tenant’s interest
in this Lease shall be attached, executed upon, or otherwise judicially seized
and such action is not released within 90 days of the action.

 

(e)          Liens. Tenant shall fail to discharge or otherwise obtain the
release of any lien placed upon the Premises in violation of this lease within
10 days after any such lien is filed against the Premises.

 

(f)          Insolvency Events. Tenant or any guarantor or surety of Tenant’s
obligations hereunder shall: (A) make a general assignment for the benefit of
creditors; (8) commence any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of it or its debts or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or of any substantial part of its property (collectively a
“Proceeding for Relief”); (C) become the subject of any Proceeding for Relief
which is not dismissed within 90 days of its filing or entry; or (D) die or
suffer a legal disability (if Tenant, guarantor, or surety is an individual) or
be dissolved or otherwise fail to maintain its legal existence (if Tenant,
guarantor or surety is a corporation, partnership or other entity).

 

(g)          Estoppel Certificate or Subordination Agreement. Tenant fails to
execute any document required from Tenant under Sections 23 or 27 within 5 days
after a second notice requesting such document. 

 

(h)          Other Defaults. Tenant shall fail to comply with any provision of
this lease other than those specifically referred to in this Section 20, and,
except as otherwise expressly provided herein, such failure shall continue for a
period of 10 days after written notice thereof from landlord to Tenant.

 

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 10 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 10 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 30 days from the date of Landlord’s notice.

 

21.         Landlord’s Remedies.

 

(a)          Payment By Landlord; Interest. Upon a Default by Tenant hereunder,
Landlord may, without waiving or releasing any obligation of Tenant hereunder,
make such payment or perform such act. All sums so paid or incurred by Landlord,
together with interest thereon, from the date such sums were paid or incurred,
at the annual rate equal to 12% per annum or the highest rate permitted by law
(the “Default Rate”), whichever is less, shall be payable to landlord on demand
as Additional Rent. Nothing herein shall be construed to create or impose a duty
on landlord to mitigate any damages resulting from Tenant’s Default hereunder.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 11

 

(b)        Late Payment Rent. Late payment by Tenant to Landlord of Rent and
other sums due will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum equal to 6% of the overdue
Rent as a late charge. The parties agree that this late charge represents a fair
and reasonable estimate of the costs Landlord will incur by reason of late
payment by Tenant. In addition to the late charge, Rent not paid when due shall
bear interest at the Default Rate from the 5th day after the date due until
paid.

 

(c)          Remedies. Upon the occurrence of a Default, Landlord, at its
option, without further notice or demand to Tenant, shall have in addition to
all other rights and remedies provided in this Lease, at law or in equity, the
option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.

 

(i)         Terminate this Lease, or at Landlord’s option, Tenant’s right to
possession only, in which event Tenant shall immediately surrender the Premises
to Landlord, and if Tenant fails to do so, Landlord may, without prejudice to
any other remedy which it may have for possession or arrearages in rent, enter
upon and take possession of the Premises and expel or remove Tenant and any
other person who may be occupying the Premises or any part thereof, without
being liable for prosecution or any claim or damages therefor;

 

(ii)         Upon any termination of this Lease, whether pursuant to the
foregoing Section 21(c)(i) or otherwise, Landlord may recover from Tenant the
following:

 

(A)         The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus

 

(B)         The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(C)         The worth at the time of award of the amount by which the unpaid
rent for the balance of the Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

 

(D)         Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including, but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and

 

(E)         At Landlord’s election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable law.

 

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21 (c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

 

(iii)       Landlord may continue this Lease in effect after Tenant’s Default
and recover rent as it becomes due (Landlord and Tenant hereby agreeing that
Tenant has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 12

 

(iv)       Whether or not Landlord elects to terminate this Lease following a
Default by Tenant, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the Premises or may, in Landlord’s sole
discretion, succeed to Tenant’s interest in such subleases, licenses,
concessions or arrangements. Upon Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.

 

(v)         Independent of the exercise of any other remedy of Landlord
hereunder or under applicable law, Landlord may conduct an environmental test of
the Premises as generally described in Section 30(d) hereof, at Tenant’s
expense.

 

(d)          Effect of Exercise.  Exercise by Landlord of any remedies hereunder
or otherwise available shall not be deemed to be an acceptance of surrender of
the Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge. Any reletting of
the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine. Landlord shall not be liable for,
nor shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or collect rent due in respect of such reletting
or otherwise to mitigate any damages arising by reason of Tenant’s Default.

 

22.         Assignment and Subletting.

 

(a)         General Prohibition.  Without Landlord’s prior written consent
subject to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law, assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect. If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transferor series of transfers
whereby 25% or more of the issued and outstanding shares or other ownership
interests of such corporation are, or voting control is, transferred (but
excepting transfers upon deaths of individual owners) from a person or persons
or entity or entities which were owners thereof at time of execution of this
Lease to persons or entities who were not owners of shares or other ownership
interests of the corporation, partnership or limited liability company at time
of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 13

 

(b)          Permitted Transfers. If Tenant desires to assign, sublease,
hypothecate or otherwise transfer this Lease or sublet the Premises, then at
least 15 business days, but not more than 45 business days, before the date
Tenant desires the assignment or sublease to be effective (the “Assignment
Date”), Tenant shall give Landlord a notice (the “Assignment Notice”) containing
such information about the proposed assignee or sublessee, including the
proposed use of the Premises and any Hazardous Materials proposed to be used,
stored handled, treated, generated in or released or disposed of from the
Premises, the Assignment Date, any relationship between Tenant and the proposed
assignee or sublessee, and all material terms and conditions of the proposed
assignment or sublease, including a copy of any proposed assignment or sublease
in its final form, and such other information as Landlord may deem reasonably
necessary or appropriate to its consideration whether to grant its consent.
Landlord may, by giving written notice to Tenant within 15 business days after
receipt of the Assignment Notice: (i) grant such consent, (ii) refuse such
consent, in its sole and absolute discretion, if the proposed assignment,
hypothecation or other transfer or subletting concerns more than (together with
all other then effective subleases) 50% of the Premises, (iii) refuse such
consent, in its reasonable discretion, if the proposed subletting concerns
(together with all other then effective subleases) 50% or less of the Premises
(provided that Landlord shall further have the right to review and approve or
disapprove the proposed form of sublease prior to the effective date of any such
subletting), or (iv) terminate this Lease with respect to the space described in
the Assignment Notice as of the Assignment Date (an “Assignment Termination”).
If Landlord delivers notice of its election to exercise an Assignment
Termination, Tenant shall have the right to withdraw such Assignment Notice by
written notice to Landlord of such election within 5 business days after
Landlord’s notice electing to exercise the Assignment Termination. If Tenant
withdraws such Assignment Notice, this Lease shall continue in full force and
effect. If Tenant does not withdraw such Assignment Notice, this Lease, and the
term and estate herein granted, shall terminate as of the Assignment Date with
respect to the space described in such Assignment Notice. No failure of Landlord
to exercise any such option to terminate this Lease, or to deliver a timely
notice in response to the Assignment Notice, shall be deemed to be Landlord’s
consent to the proposed assignment, sublease or other transfer. Tenant shall pay
to Landlord a fee equal to One Thousand Five Hundred Dollars ($1,500) in
connection with its consideration of any Assignment Notice and/or its
preparation or review of any consent documents.

 

(c)           Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require
that any assignee or subtenant agree, in writing at the time of such assignment
or subletting, that if Landlord gives such party notice that Tenant is in
default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment.

 

(d)         No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the rental payable under this Lease,
(excluding however, any Rent payable under this Section) (“Excess Rent”), then
Tenant shall be bound and obligated to pay Landlord as Additional Rent hereunder
50% of such Excess Rent within 10 days following receipt thereof by Tenant. If
Tenant shall sublet the Premises or any part thereof, Tenant hereby immediately
and irrevocably assigns to Landlord, as security for Tenant’s obligations under
this Lease, all rent from any such subletting, and Landlord as assignee and as
attorney-in-fact for Tenant, or a receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of a Default, Tenant shall
have the right to collect such rent.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 14

 

(e)          No Waiver. The consent by Landlord to an assignment or subletting
shall not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under the Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.

 

(f)          Prior Conduct of Proposed Transferee. Notwithstanding any other
provision of this Section 22, if (i) the proposed assignee or sublessee of
Tenant has been required by any prior landlord, lender or Governmental Authority
to take remedial action in connection with Hazardous Materials contaminating a
property, where the contamination resulted from such party’s action or use of
the property in question, (ii) the proposed assignee or sublessee is subject to
an enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

 

23.         Estoppel Certificate. Tenant shall, within 10 business days of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing in any form reasonably requested by a proposed lender or purchaser, (i)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which the rental
and other charges are paid in advance, if any, (ii) acknowledging that there are
not any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, constitute a Default under this Lease, and, in any
event, shall be conclusive upon Tenant that the Lease is in full force and
effect and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution.

 

24.         Quiet Enjoyment. So long as Tenant is not in Default under this
Lease, Tenant shall, subject to the terms of this Lease, at all times during the
Term, have peaceful and quiet enjoyment of the Premises against any person
claiming by, through or under Landlord.

 

25.         Prorations. All prorations required or permitted to be made
hereunder shall be made on the basis of a 360 day year and 30 day months.

 

26.         Rules and Regulations. Tenant shall, at all times during the Term
and any extension thereof, comply with all reasonable rules and regulations at
any time or from time to time established by Landlord covering use of the
Premises and the Project. The current rules and regulations are attached hereto
as Exhibit E. If there is any conflict between said rules and regulations and
other provisions of this Lease, the terms and provisions of this Lease shall
control. Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

 

[tfooter.jpg]

 

  

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 15

 

27.         Subordination. This Lease and Tenant’s interest and rights hereunder
are hereby made and shall be subject and subordinate at all times to the lien of
any Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon demand to execute, acknowledge and
deliver such instruments, confirming such subordination, and such instruments of
attornment as shall be requested by any such Holder, provided any such
instruments contain appropriate non-disturbance provisions assuring Tenant’s
quiet enjoyment of the Premises as set forth in Section 24 hereof. Tenant hereby
appoints Landlord attorney-in-fact for Tenant irrevocably (such power of
attorney being coupled with an interest) to execute, acknowledge and deliver any
such instrument and instruments for and in the name of Tenant and to cause any
such instrument to be recorded. Notwithstanding the foregoing, any such Holder
may at any time subordinate its Mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such Mortgage without regard to their respective dates of
execution, delivery or recording and in that event such Holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such Mortgage and had been
assigned to such Holder. The term “Mortgage” whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the “Holder” of a Mortgage shall be deemed to
include the beneficiary under a deed of trust.

 

28.         Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party, broom
clean, ordinary wear and tear and casualty loss and condemnation covered by
Sections 18 and 19 excepted.

 

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

 

29.         Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND
LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN
LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT,
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED HERETO.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 16

 

30.         Environmental Requirements.

 

(a)          Prohibition/Compliance. Except for Hazardous Material contained in
products customarily used by tenants in de minimis quantities for ordinary
cleaning and office purposes, Tenant shall not permit or cause any party to
bring any Hazardous Material upon the Premises or the Project or use, store,
handle, treat, generate, manufacture, transport, release or dispose of any
Hazardous Material in, on or from the Premises or the Project without Landlord’s
prior written consent which may be withheld in Landlord’s sole discretion.
Tenant, at its sole cost and expense, shall operate its business in the Premises
in strict compliance with all Environmental Requirements and shall remove or
remediate in a manner satisfactory to Landlord any Hazardous Materials released
on or from the Project by Tenant or any Tenant Party. Tenant shall complete and
certify disclosure statements as requested by Landlord from time to time
relating to Tenant’s use, storage, handling, treatment, generation, manufacture,
transportation, release or disposal of Hazardous Materials on or from the
Premises. The term “Environmental Requirements” means all applicable present and
future statutes, regulations, ordinances, rules, codes, judgments, orders or
other similar enactments of any Governmental Authority regulating or relating to
health, safety, or environmental conditions on, under, or about the Premises or
the Project, or the environment, including without limitation, the following:
the Comprehensive Environmental Response, Compensation and Liability Act; the
Resource Conservation and Recovery Act; and all state and local counterparts
thereto, and any regulations or policies promulgated or issued thereunder. The
term “Hazardous Materials” means and includes any substance, material, waste,
pollutant, or contaminant listed or defined as hazardous or toxic, or regulated
by reason of its impact or potential impact on humans, animals and/or the
environment under any Environmental Requirements, asbestos and petroleum,
including crude oil or any fraction thereof, natural gas liquids, liquefied
natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and
such synthetic gas). As defined in Environmental Requirements, Tenant is and
shall be deemed to be the “operator” of Tenants “facility” and the “owner” of
all Hazardous Materials brought on the Premises by Tenant or any Tenant Party,
and the wastes, by-products, or residues generated, resulting, or produced
therefrom.

 

(b)          Indemnity. Tenant hereby indemnifies and shall defend and hold
Landlord, its officers, directors, employees, agents and contractors harmless
from any and all actions (including, without limitation, remedial or enforcement
actions of any kind, administrative or judicial proceedings, and orders or
judgments arising out of or resulting therefrom), costs, claims, damages
(including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, attorneys’, consultants’ and experts’ fees,
court costs and amounts paid in settlement of any claims or actions), fines,
forfeitures or other civil, administrative or criminal penalties, injunctive or
other relief (whether or not based upon personal injury, property damage, or
contamination of, or adverse effects upon, the environment, water tables or
natural resources), liabilities or losses (collectively, “Environmental Claims”)
which arise during or after the Term as a result of such contamination. This
indemnification of Landlord by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal, or restoration work required by any federal, state or local
Governmental Authority because of Hazardous Materials present in the air, soil
or ground water above, on, or under the Premises. Without limiting the
foregoing, if the presence of any Hazardous Materials on the Premises, the
Project or any adjacent property caused or permitted by Tenant or any Tenant
Party results in any contamination of the Premises, the Project or any adjacent
property, Tenant shall promptly take all actions at its sole expense and in
accordance with applicable law as are necessary to return the Premises, the
Project or any adjacent property to the condition existing prior to the time of
such contamination, provided that Landlord’s approval of such action shall first
be obtained, which approval shall not unreasonably be withheld so long as such
actions would not potentially have any material adverse long-term or short-term
effect on the Premises or the Project.

 

(c)          Landlord’s Tests. Landlord shall have access to, and a right to
perform inspections and tests of, the Premises to determine Tenant’s compliance
with Environmental Requirements, its obligations under this Section 30, or the
environmental condition of the Premises or the Project. In connection with such
testing, upon the request of Landlord, Tenant shall deliver to Landlord or its
consultant such non-proprietary information concerning the use of Hazardous
Materials in or about the Premises by Tenant or any Tenant Party. Access shall
be granted to Landlord upon Landlord’s prior notice to Tenant and at such times
so as to minimize, so far as may be reasonable under the circumstances, any
disturbance to Tenant’s operations. Such inspections and tests shall be
conducted at Landlord’s expense, unless such inspections or tests reveal that
Tenant has not complied with any Environmental Requirement, in which case Tenant
shall reimburse Landlord for the reasonable cost of such inspection and tests.
Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing in accordance
with all Environmental Requirements. Landlord’s receipt of or satisfaction with
any environmental assessment in no way waives any rights that Landlord may have
against Tenant.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 17

 

(a)          Tenant’s Obligations. Tenant’s obligations under this Section 30
shall survive the expiration or earlier termination of the Lease. During any
period of time after the expiration or earlier termination of this Lease
required by Tenant or Landlord to complete the removal from the Premises of any
Hazardous Materials (including, without limitation, the release and termination
of any licenses or permits restricting the use of the Premises and the
completion of the approved Surrender Plan), Tenant shall continue to pay the
full Rent in accordance with this Lease for any portion of the Premises not
relet by Landlord in Landlord’s sole discretion, which Rent shall be prorated
daily.

 

31.         Tenant’s Remedies/Limitation of Liability. Landlord shall not be in
default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary). Upon any default by Landlord, Tenant shall give notice
by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including time to obtain possession
of the Project by power of sale or a judicial action if such should prove
necessary to effect a cure; provided Landlord shall have furnished to Tenant in
writing the names and addresses of all such persons who are to receive such
notices. All obligations of Landlord hereunder shall be construed as covenants,
not conditions; and, except as may be otherwise expressly provided in this
Lease, Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

32.         Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required an such entry may be a any time or the purpose of
effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last year of the Term, to prospective
tenants or for any other business purpose. Landlord may erect a suitable sign on
the Premises stating the Premises are available to let or that the Project is
available for sale. Landlord may grant easements, make public dedications,
designate Common Areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use. At Landlord’s request, Tenant shall execute such instruments as
may be necessary for such easements, dedications or restrictions. Tenant shall
at all times, except in the case of emergencies, have the right to escort
Landlord or its agents, representatives, contractors or guests While the Same
are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder.

 

33.         Security. Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 18

 

34.         Force Majeure. Landlord shall not be responsible or liable for
delays in the performance of its obligations hereunder when caused by, related
to, or arising out of acts of God, sinkholes or subsidence, strikes, lockouts,
or other labor disputes, embargoes, quarantines, weather, national, regional, or
local disasters, calamities, or catastrophes, inability to obtain labor or
materials (or reasonable substitutes therefor) at reasonable costs or failure
of, or inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond the
reasonable control of Landlord (“Force Majeure”).

 

35.         Brokers. Landlord and Tenant each represents and warrants that it
has not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Flinn Ferguson, which represents Tenant. Landlord and
Tenant each hereby agrees to indemnify and hold the other harmless from and
against any claims by any Broker, other than the broker named in this Section
35, claiming a commission or other form of compensation by virtue of having
dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.

 

36.         Limitation on Landlord’s Liability. NOTWITHSTANDING Anything SET
FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY: (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO: TENANTS PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S AND ANY INSURANCE PROCEEDS
PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH
ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED
AGAINST LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO
ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL
LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME
OR PROFIT THEREFROM.

 

37.         Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable.

 

38.         Signs; Exterior Appearance. Tenant shall not, without the prior
written consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,·
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises. Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
acceptable to Landlord. Nothing may be placed on the exterior of corridor walls
or corridor doors other than Landlord’s standard lettering. The directory tablet
shall be provided exclusively for the display of the name and location of
tenants.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 19

 



39.         Landlord’s Right to Relocate Tenant. Landlord shall have the right
to relocate Tenant, upon 90 days’ prior written notice, from all or part of the
Premises to another area in the Project designated by Landlord (the “Relocation
Premises”), provided that: (a) the size of the Relocation Premises is at least
equal to the size of the Premises; and, (b) Landlord pays the reasonable costs
of moving Tenant and improving the Relocation Premises to a substantially
similar standard as that of the Premises, and reimburses Tenant for all
reasonable costs directly incurred by Tenant as a result of relocation,
including without limitation all costs incurred by Tenant replacing Tenant’s
letterhead, promotional materials, business cards and similar items. Tenant
shall cooperate with Landlord in all reasonable ways to facilitate relocation.

 

40.         Miscellaneous.

 

(a)          Notices. All notices or other communications between the parties
shall be in writing and shall be deemed duly given upon delivery or refusal to
accept delivery by the addressee thereof if delivered in person, or upon actual
receipt if delivered by reputable overnight guaranty courier, addressed and sent
to the parties at their addresses set forth above. Landlord and Tenant may from
time to time by written notice to the other designate another address for
receipt of future notices.

 

(b)          Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.

 

(c)          Financial Information. Tenant shall furnish Landlord with true and
complete copies of (i) Tenant’s most recent audited annual financial statements
within 90 days of the end of each of Tenant’s fiscal years during the Term, (ii)
Tenant’s most recent unaudited quarterly financial statements within 45 days of
the end of each of Tenant’s first three fiscal quarters of each of Tenant’s
fiscal years during the Term, (iii) at Landlord’s request from time to time,
updated business plans, including cash flow projections and/or pro forma balance
sheets and income statements, all of which shall be treated by Landlord as
confidential information belonging to Tenant, (iv) corporate brochures and/or
profiles prepared by Tenant for prospective investors, and (v) any other
financial information or summaries that Tenant typically provides to its lenders
or shareholders.

 

(d)          Recordation. Neither this Lease nor a memorandum of lease shall be
filed by or on behalf of Tenant in any public record. Landlord may prepare and
file, and upon request by Landlord Tenant will execute, a memorandum of lease.

 

(e)          Interpretation. The normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Lease or any exhibits or amendments
hereto. Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.

 

(f)          Not Binding Until Executed. The submission by Landlord to Tenant of
this Lease shall have no binding force or effect, shall not constitute an option
for the leasing of the Premises, nor confer any right or impose any obligations
upon either party until execution of this Lease by both parties.

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 20

 

(g)          Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection  with  this  Lease. If
applicable  law is  ever judicially
interpreted  so  as  to  render  usurious  any interest called for under this
Lease, or contracted for, charged, taken, reserved, or received with respect to
this Lease, then it is Landlord’s and Tenants express intent that all excess
amounts theretofore collected by Landlord be credited on the applicable
obligation (or, if the obligation has been or would thereby be paid in full,
refunded to Tenant), and the provisions of this Lease immediately shall be
deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

 

(h)         Choice of Law. Construction and interpretation of this Lease shall
be governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

 

(i)          Time. Time is of the essence as to the performance of Tenants
obligations under this Lease.

 

(j)          OFAC. Tenant, and all beneficial owners of Tenant, are currently
(a) in compliance with and shall at all times during the Term of this Lease
remain in compliance with the regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of Treasury and any statute, executive
order, or regulation relating thereto (collectively, the “OFAC Rules”), (b) not
listed on, and shall not during the term of this Lease be listed on, the
Specially Designated Nationals and Blocked Persons List maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

 

(k)          Incorporation by Reference. All exhibits and addenda attached
hereto are hereby incorporated into this Lease and made a part hereof. If there
is any conflict between such exhibits or addenda and the terms of this Lease,
such exhibits or addenda shall control.

 

(I)          Entire Agreement. This Lease, including the exhibits attached
hereto, constitutes the entire agreement between Landlord and Tenant pertaining
to the subject matter hereof and supersede all prior and contemporaneous
agreements, understandings, letters of intent, negotiations and discussions,
whether oral or written, of the parties, and there are no warranties,
representations or other agreements, express or implied, made to either Party by
the other party in connection with the Subject matter hereof except as
specifically set forth herein.

 

(m)         No Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly installment of Base Rent or any
Additional Rent will be other than on account of the earliest stipulated Base
Rent and Additional Rent, nor will any endorsement or statement on any check or
letter accompanying a check for payment of any Base Rent or Additional Rent be
an accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

 

(n)          Hazardous Activities. Notwithstanding any other provision of this
Lease, Landlord, for itself and its employees, agents and contractors, reserves
the right to refuse to perform any repairs or services in any portion of the
Premises Which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services.

 

[Signatures are on the next page]

 

[tfooter.jpg]

 

 

Multi-Tenant Laboratory 1616 Eastlake/Atossa Genetics - Page 21

  

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

  TENANT:       ATOSSA GENETICS, INC.,   a Delaware corporation         By: /s/
Kyle Guse   Its: CFO         LANDLORD:       ARE-EASTLAKE AVENUE NO. 3, LLC,   a
Delaware limited liability company             By: ALEXANDRIA REAL ESTATE
EQUITIES, L.P.,     a Delaware limited partnership,     managing member        
      By: ARE-QRS CORP.,       a Maryland corporation,       general partner    
                      By: /s/ Jennifer Pappas       Its: SVP - General Counsel

 

[tfooter.jpg]

 

 

  1616 Eastlake/Atossa Genetics - Page 1

 

EXHIBIT A TO LEASE

 

DESCRIPTION OF PREMISES

 

[tgraph.jpg]

 

[tfooter.jpg]

 

 



1616 Eastlake/Atossa Genetics - Page 1

 

EXHIBIT B TO LEASE

 

DESCRIPTION OF PROJECT

 

LOTS 1 THROUGH 12, BLOCK 5, HILTON ADDITION TO THE CITY OF SEATTLE, RECORDED IN
VOLUME 3 OF PLATS, PAGE 157, RECORDS OF KING COUNTY, WASHINGTON STATE.

 

EXCEPT THAT PORTION DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE SOUTHWEST CORNER OF LOT 7 OF SAID BLOCK 5, ALSO BEING THE POINT
OF INTERSECTION OF THE NORTH MARGIN OF EAST GARFIELD STREET AND THE EAST MARGIN
OF EASTLAKE AVENUE EAST;

THENCE NORTH 14° 23’ 17” EAST, ALONG SAID EAST MARGIN AND WEST LINE OF LOTS 7
THROUGH 9, 1586.37 FEET;

THENCE SOUTH 89° 35’ 19” EAST, 86.49 FEET;

THENCE SOUTH 14° 18’ 27” WEST 158.29 FEET TO A POINT ON SAID NORTH MARGIN AND
THE SOUTH LINE OF SAID LOT 7;

THENCE NORTH 09° 36’ 31” WEST, ALONG SAID NORTH MARGIN AND SAID SOUTH LINE,
86.72 FEET TO THE TRUE POINT OF BEGINNING.

 

(ALSO KNOWN AS PARCEL B OF CITY OF SEATTLE LOT BOUNDARY ADJUSTMENT NO. 2008942,
RECORDED UNDER RECORDING NUMBER 20010619900005 AND AMENDMENT THERETO RECORDED
UNDER RECORDING NUMBER 2001073090001..)

 

TOGETHER WITH THOSE CERTAIN NON-EXCLUSIVE EASEMENT RIGHTS FOR UNDERGROUND
UTILITIES, INCLUDING WITHOUT LIMITATION A STORM DRAINAGE EASEMENT FOR DISCHARGE
OF STORMWATER, AS SET FORTH IN DECLARATION OF COVENANTS, CONDITIONS,
RESTRICTIONS AND EASEMENTS RECORDED UNDER RECORDING NUMBER 20010731001901.

 

[tfooter.jpg]

 

 

1616 Eastlake/Atossa Genetics - Page 1

 

EXHIBIT C TO LEASE

 

INTENTIONALLY OMITTED

 

[tfooter.jpg]

 

  

Rules and Regulations 1616 Eastlake/Atossa Genetics - Page 1

 

EXHIBIT E TO LEASE

 

Rules and Regulations

 

1.            The sidewalk, entries, and driveways of the Project shall not be
obstructed by Tenant, or any Tenant Party, or used by them for any purpose other
than ingress and egress to and from the Premises.

 

2.            Tenant shall not place any objects, including antennas, outdoor
furniture, etc., in the parking areas, landscaped areas or other areas outside
of its Premises, or on the roof of the Project.

 

3.            Except for animals assisting the disabled, no animals shall be
allowed in the offices, halls, or corridors in the Project.

 

4.            Tenant shall not disturb the occupants of the Project or adjoining
buildings by the use of any radio or musical instrument or by the making of loud
or improper noises.

 

5.            If Tenant desires telegraphic, telephonic or other electric
connections in the Premises, Landlord or its agent will direct the electrician
as to where and how the wires may be introduced; and, without such direction, no
boring or cutting of wires will be permitted. Any such installation or
connection shall be made at Tenant’s expense.

 

6.            Tenant shall not install or operate any steam or gas engine or
boiler, or other mechanical apparatus in the Premises, except as specifically
approved in the Lease. The use of oil, gas or inflammable liquids for heating,
lighting or any other purpose is expressly prohibited. Explosives or other
articles deemed extra hazardous shall not be brought into the Project.

 

7.            Parking any type of recreational vehicles is specifically
prohibited on or about the Project. Except for the overnight parking of
operative vehicles, no vehicle of any type shall be stored in the parking areas
at any time. In the event that a vehicle is disabled, it shall be removed within
48 hours. There shall be no “For Sale” or other advertising signs on or about
any parked vehicle. All vehicles shall be parked in the designated parking areas
in conformity with all signs and other markings. All parking will be open
parking, and no reserved parking, numbering or lettering of individual spaces
will be permitted except as specified by Landlord.

 

8.            Tenant shall maintain the Premises free from rodents, insects and
other pests.

 

9.            Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs or who shall in any manner do any act in violation
of the Rules and Regulations of the Project.

 

10.          Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

 

11.          Tenant shall give Landlord prompt notice of any defects in the
water, lawn sprinkler, sewage, gas pipes, electrical lights and fixtures,
heating apparatus, or any other service equipment affecting the Premises.

 

12.          Tenant shall not permit storage outside the Premises, including
without limitation, outside storage of trucks and other vehicles, or dumping of
waste or refuse or permit any harmful materials to be placed in any drainage
system or sanitary system in or about the Premises.

 

[tfooter.jpg]

 

 

Rules and Regulations 1616 Eastlake/Atossa Genetics - Page 2

 

13.        All moveable trash receptacles provided by the trash disposal firm
for the Premises must be kept in the trash enclosure areas, if any, provided for
that purpose.

 

14.        No auction, public or private, will be permitted on the Premises or
the Project.

 

15.        No awnings shall be placed over the windows in the Premises except
with the prior written consent of Landlord.

 

16.        The Premises shall not be used for lodging, sleeping or cooking or
for any immoral or illegal purposes or for any purpose other than that specified
in the Lease. No gaming devices shall be operated in the Premises.

 

17.        Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

 

18.        Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage.

 

19.        Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

[tfooter.jpg]

 

 

1616 Eastlake/Atossa Genetics - Page 1

 



EXHIBIT F TO LEASE

 


TENANT’S PERSONAL PROPERTY

 

None.

 

[tfooter.jpg]

